On Petition for Rehearing.
The record in this cause has been carefully re-examined and the questions of law raised in briefs reconsidered. We do not approve the bill of complaint as a model pleading nor do we think the procedure in all respects regular, but on the issues presented by the bill and answer the finding of the Chancellor appears fair and just and is supported by legal evidence. It is therefore affirmed. See Slorah v. Wilcox, 59 Fla. 601,52 So., 12; Baggott et al. v. Otis et al 65 Fla. 447, 62 So. 362; Craft v. American Agricultural Chemical Co., 81 Fla., 55, 87 So. 41.
Decree affirmed on rehearing.
  WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 339